DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Notice of Allowance based on application 17/043,083 filed September 29, 2020.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-13 directed to Group II (claims 8-13) non-elected without traverse.  Accordingly, claims 8-13 have been cancelled.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because none of the prior art either alone or in combination discloses a preparation method of a mask assembly comprising: fixing, after stretching and aligning a blocking, the blocking on a side of a frame; opening at least one stretching align hole and at least one evaporation align mark in the fixed blocking and frame; fixing, after stretching and aligning a mask sheet, the mask sheet on a side of the blocking away from the frame according to the stretching align hole; and opening at least one 
Claim 5 is allowed because none of the prior art either alone or in combination discloses a preparation method of a mask assembly comprising: fixing, after stretching and aligning a blocking, the blocking on a side of the frame; fixing, after stretching and aligning a mask sheet, the mask sheet on a side of the blocking away from the frame; and opening at least one evaporation align mark in at least one of the fixed frame, blocking and mask sheet to obtain the mask assembly. Claims 6-7 are also allowed based on their dependency form claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamabuchi (Pre-Grant Publication 2020/0385856)
Li (Pre-Grant Publication 2018/0209028)
Kawato (Pre-Grant Publication 2018/0119268)


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        



/DAVID VU/Primary Examiner, Art Unit 2818